OPINION OF THE COURT
PER CURIAM
We reverse. The appellant’s only challenge to the Final Judgment for possession in this removal of tenant action is that in drawing a line through the words “and let writ of possession issue forthwith,” the lower court in essence indefinitely stayed the issuance of a writ of possession, or withheld the remedy altogether. We agree that in so doing, the lower court erred.
We therefore reverse only the challenged portion of the lower court’s *86judgment and remand the case with instructions to issue a writ of possession pursuant to the provisions of section 83.62, Florida Statutes (1989).
REVERSED and REMANDED with instructions.